EXHIBIT 10.48

 

Schedule of documents substantially similar to Exhibit 10.47

 

1. Loan Agreement dated as of December 31, 2004, between Jameson Inns Financing
01, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Bainbridge, GA; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC, Agreement; Promissory Note for
$2,025,000; Environmental Indemnity Agreement; Undertaking Agreement; Master
Lease Agreement with Kitchin Hospitality, LLC; and unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

2. Loan Agreement dated as of December 31, 2004, between Jameson Inns Financing
01, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Pooler,
GA; Deed to Secure Debt, Assignment of Rents and Leases, Security Agreement and
Fixture Filing; Subordination, Attornment and Lessee-Lessor Estoppel Agreement
with Kitchin Hospitality, LLC, Agreement; Promissory Note for $2,400,000;
Environmental Indemnity Agreement; Undertaking Agreement; Master Lease Agreement
with Kitchin Hospitality, LLC; and unconditional Guaranty of Payment and
Performance of Jameson Inns, Inc.

 

3. Loan Agreement dated as of December 31, 2004, between Jameson Inns Financing
01, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Waynesboro, GA; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC, Agreement; Promissory Note for
$1,200,000; Environmental Indemnity Agreement; Undertaking Agreement; Master
Lease Agreement with Kitchin Hospitality, LLC; and unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

4. Loan Agreement dated as of December 31, 2004, between Jameson Inns Financing
01, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Forest
City, North Carolina; Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC, Agreement; Promissory Note for
$2,400,000; Environmental Indemnity Agreement; Undertaking Agreement; Master
Lease Agreement with Kitchin Hospitality, LLC; and unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

5. Loan Agreement dated as of December 31, 2004, between Jameson Inns Financing
01, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Sanford,
North Carolina; Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC, Agreement; Promissory Note for
$1,200,000; Environmental Indemnity Agreement; Undertaking Agreement; Master
Lease Agreement with Kitchin Hospitality, LLC; and unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

6. Loan Agreement dated as of December 31, 2004, between Jameson Inns Financing
01, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Smithfield, North Carolina; Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC, Agreement;
Promissory Note for $1,200,000; Environmental Indemnity Agreement; Undertaking
Agreement; Master Lease Agreement with Kitchin Hospitality, LLC; and
unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.